DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 08/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the catheter system further comprises an introducer needle having a distal notch”.  It is unclear if this is referring to a second introducer needle, or further defining the introducer needle already defined in claim 1.  For purposes of this action, the examiner will interpret the claim as further defining the introducer needle of claim 1.
Claim 12 recites the limitation “the second luer adapter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted claim 12 currently depends from claim 10.  In order to overcome this rejection, the examiner suggests amending claim 12 to depend from claim 11, which properly recites a second luer adapter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0054403 to Tanabe et al. in view of US 4,311,137 to Gerard.
Regarding claim 1, Tanabe discloses a method of placing a catheter into a vein of a patient ([0136]), comprising: priming a catheter system (system 1, [0141-0142] infusion liquid introduced through hub, through flow path, out through outer need to prime the system), wherein the catheter system (1) comprises: a catheter adapter (3); a catheter (2 – it is noted Tanabe describes 2 as an outer needle; however, the examiner interprets the outer need as a catheter as it is disclosed as having flexibility [0052] and is inserted over the inner needle (4), and is a tube for IV fluids to be delivered; one of ordinary skill in the art would recognize 2 as a catheter) extending distally from the catheter adapter (see fig. 1); an extension tube (7) extending from the catheter adapter; a Y-adapter (no reference number but shown in figure 1 with adaptors 72, 73 at proximal end, referenced as ‘branching part’ in [0073]) having a distal end (at attachment to 7), a first arm (ending at connector 72), and a second arm (ending at connector 73), wherein the distal end of the Y-adapter is coupled to the extension tube (fig. 1);  a needle hub (5) coupled to a proximal end of the catheter adapter (fig. 1); and an introducer needle (4) having a proximal end and a sharp distal tip, wherein the sharp distal tip (41) is disposed distal to a distal end of the catheter, wherein the proximal end of the introducer needle is secured within the needle hub (fig. 5, 4 is secured within 5); wherein priming the catheter system comprises: attaching an IV line to the first arm ([0138] connector of infusion line is connected to connector 72 for supplying infusion liquid) and delivering fluid through the IV line to the catheter system such that the fluid  exits a distal tip of the catheter or the introducer needle ([0141] out through tip opening 22 of outer needle 2); and clamping the IV line via a clamp on the IV line [0139]; and inserting the catheter into a vein of a patient ([0143-0144]).
Tanabe does not disclose the infusion fluid is saline, and further does not disclose a vent cap coupled to the second arm in a first position or an unactuated position, and actuating the vent cap after priming the catheter system by moving the vent cap to a second position or an actuated position; and inserting the catheter into a vein of a patient after actuating the vent cap.
Gerard discloses an infusion device including a catheter holder and needle (cannula) (76) for placement.  The catheter holder (12) has a y-configuration, with a needle holder (70) proximal to a catheter hub (16) and sideport (54) for infusion, including extension tube (56).  Vent cap (82) is positioned on second arm of catheter hub.  Importantly, Gerard teaches priming the system by coupling to an IV solution source, which flows through tube (56), through passage (22), any space between needle (76) and catheter (18), and out the distal end of the catheter (18).  Air is removed to the atmosphere. (Column 4 lines 31-44).  After the air is removed and infusion fluid fills the passage (column 4 line 45), the system is placed into a ready position.  Then, cap (82) (equivalent to vent cap) may be loosened or removed (equivalent to an actuated position) prior to performing venipuncture (column 4 lines 64-67, column 5 lines 1-5) so that blood can readily flow into the hub.  Additionally, Gerard discloses saline as one form of intravenous fluid (column 1 line 16) among others such as blood, glucose, or other liquid.
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use saline to prime the infusion system, because one would choose the particular priming fluid based upon the fluid being delivered to the patient, which are based upon the patient’s particular needs.   Furthermore, it would have been obvious to one of ordinary skill in the art to have a vent cap that is actuated after priming and before insertion of the catheter, for the advantage of properly priming the system of air, then prepping the system to allow for blood to readily flow during insertion, so that a user is able to confirm a successful venipuncture (column 5 lines 5-6).  Finally, it would have been considered obvious to try various locations for the vent cap from the finite number of connectors on the device for the advantage of urging air out of the device in a specific direction and position.  
Regarding claim 4, Tanabe in view of Gerard disclose the method of claim 1, Tanabe further disclosing the introducer needle having a distal notch ([0064] side hole in needle, not shown), further comprising collecting blood flashback in a space between an outer surface of the introducer needle and an inner surface of the catheter ([0064] blood flows through inner needle and gap between inner and outer needle to confirm flashback).
Regarding claim 5, Tanabe in view of Gerard disclose the method of claim 1, Tanabe further disclosing wherein the catheter adapter comprises a side port (37), wherein the extension tube (7) extends from the side port (fig. 1).
Regarding claim 6, Tanabe in view of Gerard disclose the method of claim 1, Tanabe further disclosing wherein the catheter adapter comprises a proximal end (upper half of 3) and a distal end (bottom half of 3, toward patient), wherein the extension tube (7) extends from the proximal end (upper half of 3 at 37) of the catheter adapter (3).
Regarding claim 7, Tanabe in view of Gerard disclose the method of claim 1, Tanabe further disclosing wherein the catheter system further comprises a first connector (72) coupled to the first arm and a second connector (73) coupled to the second arm, and (as modified via claim 1 via trying differing locations for optimization of air flow through the system) wherein the vent cap (82) is coupled to the second connector.
Regarding claim 8, Tanabe in view of Gerard disclose the method of claim 1, Tanabe further disclosing wherein first connector and the second connector each comprise a needleless connector. ([0073] each connector is connected to a connector equipped with an end portion of an infusion line (i.e., needleless) or a mouth part of a syringe (also needleless).
Regarding claim 9, Tanabe in view of Gerard disclose the method of claim 1, wherein the second connector comprises a PRN adapter. (The examiner notes there is no specific adapter in the art called a “PRN adapter”, and interprets a PRN adapter to be any adapter needed at the time of use (from pro re nata, applicant’s specification [0012].  Therefore, the examiner notes that any connector connected to the second connector is capable of interpretation as a PRN connector.  [0073] of Tanabe describes various connectors in connection with second connector 73.)
Regarding claim 13, Tanabe discloses a method of placing a catheter into a vein of a patient ([0141-0149]), comprising:  wherein the catheter system (1) comprises: a catheter adapter (3); a catheter 2 – it is noted Tanabe describes 2 as an outer needle; however, the examiner interprets the outer need as a catheter as it is disclosed as having flexibility [0052] and is inserted over the inner needle (4), and is a tube for IV fluids to be delivered; one of ordinary skill in the art would recognize 2 as a catheter extending distally from the catheter adapter; an extension tube (7) extending from the catheter adapter (fig. 1); a Y-adapter adapter (no reference number but shown in figure 1 with adaptors 72, 73 at proximal end, referenced as ‘branching part’ in [0073]) having a distal end (where 7 is attached), a first arm (ending in connector 72), and a second arm (ending in connector 73), wherein the distal end of the Y-adapter is coupled to the extension tube (fig. 1).
Tanabe does not disclose actuating a vent cap of a catheter system, and a vent cap coupled to the second arm; inserting the catheter into a vein of a patient after actuating the vent cap.  Gerard discloses an infusion device including a catheter holder and needle (cannula) (76) for placement.  The catheter holder (12) has a y-configuration, with a needle holder (70) proximal to a catheter hub (16) and sideport (54) for infusion, including extension tube (56).  Vent cap (82) is positioned on second arm of catheter hub.  Importantly, Gerard teaches actuating a cap (82) (equivalent to vent cap) may be loosened or removed (equivalent to an actuated position) prior to performing venipuncture (column 4 lines 64-67, column 5 lines 1-5) so that blood can readily flow into the hub.  
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have a vent cap that is actuated before insertion of the catheter, for the advantage of allowing for blood to readily flow during insertion, so that a user is able to confirm a successful venipuncture (column 5 lines 5-6).  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Gerard, and further in view of US 4,193,399 to Robinson.
Regarding claim 11, Tanabe in view of Gerard disclose the method of claim 1.  Tanabe does not further disclose the first or second arm comprise a luer adapter.  Tanabe discloses each connector is connected to other connectors for connection to infusion lines, or a mouth part of a syringe [0073], or the like.
Gerard teaches a luer connector (58) for receiving a complementary luer connector of an infusion set or infusion liquid source (column 3 lines 6-10).
Robinson discloses a venous entry system, including a port section with a luer taper for receiving a syringe or other fluid line connector. (Column 3 lines 60-62)
Thus, both Gerard and Robinson teach luer connectors for infusion lines, syringes, and or other fluid line connectors.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide luer adapters on the connectors of Tanabe for the advantage of ensuring a complementary fit of compatible devices by using standard adapters as known in the art. 
Allowable Subject Matter
Claims 2-3, 10, 12*, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  *Claim 12 should additionally be amended to overcome the rejections under 35 USC 112 above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or render obvious applicant’s method including the specific series of steps claimed in combination with the specific structures.  Importantly, the prior art does not disclose removing all air from the Y-adapter with an exception of the air in the second arm.  With respect to the limitations of claims 14-19, it is noted the prior art cited all prime the system prior to insertion.  While other prior art may disclose priming or a flushing after insertion, they do not disclose it in combination with the specific features of the locations and steps of when actuation of the vent and/or collection of the samples are taken.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783